Title: To George Washington from Brigadier General Anthony Wayne, 21 July 1780
From: Wayne, Anthony
To: Washington, George


					
						New Bridge [N.J.]21st July 1780 9 OClock P.M.
						Dear General,
					
					being convinced that our field pieces were too light to make the wished Impression on the Block house by Bulls ferry, from an experience of more than an hour (at no greater Distance than from 50 to 70 Yards)—during which time both Officers & men evinced a Degree of bravery seldom equalled—but never excelled—and seeing the Enemy in motion On york Island & their shipping under way—together with certain accounts of the Embarking a very large body of troops from Voluntines hill, it was unanimously Determined in a Council of War on the field to withdraw the Artillery & fall back by easy degrees to this place—to prevent the Disagreeable consequences of being shut up in Bergen Neck.
					we accordingly moved off after burning the flat’s & boats laying at the Landing & Driving the Cattle from that Country which was part of our plan.
					our loss is from 50 to 60 killed & Wounded which we carried off

without the least molestation. I will have the honor of transmitting your Excellency the particulars tomorrow.
					I think it my duty to mention that the Enemy are in full motion on the North river, chief part of their troops Embarked—as they have completed their foraging in East & West Chester—may not good policy Induce them to take post between the Liberty pole & this place in order to render that Essential article very Difficult for your Excellency to procure in case of a Siege.
					I will shift my ground about two in the morning & fall back towards camp. Interim I am your Excellency’s most Obt Hume Sert
					
						Anty Wayne
					
				